Case 2:21-cv-00099-JCM-VCF Document 8
                                    9 Filed 02/01/21
                                            02/05/21 Page 1 of 3
Case 2:21-cv-00099-JCM-VCF Document 8
                                    9 Filed 02/01/21
                                            02/05/21 Page 2 of 3




           February 5, 2021.
Case 2:21-cv-00099-JCM-VCF Document 8
                                    9 Filed 02/01/21
                                            02/05/21 Page 3 of 3
